Case 18-10601-MFW   Doc 2982   Filed 09/21/20   Page 1 of 2
                                            Case 18-10601-MFW              HHS ‘sedition’     apology
                                                                                 Doc 2982 Filed             CDC
                                                                                                09/21/20 Page 2 of 2 ends ‘race’ training
                                                                                                                                                                                                                                                                                                             15

                                                                            Health and Human Servi-                                they put the HHS commu-                                     The White House on                                      from what he said was a 13-




                                                                                                                                                                                                                                                                                                             New York Post, Wednesday, September 16, 2020
                                                                          ces spokesman Michael                                    nications in a bad light, Po-                             Tuesday said it’s canceling                               week CDC series called
                                                                          Caputo apologized to staff                               litico reported, citing three                             a training course at the                                  “Naming, Measuring, and
                                                                          on Tuesday for accusing                                  people with knowledge of                                  Centers for Disease Control                               Addressing the Impacts of
                                                                          scientists at the Centers for                            the meeting.                                              and Prevention that appears                               Racism on the Health and
                                                                          Disease Control and Pre-                                    Caputo also told the staff-                            to flout President Trump’s                                Well-Being of the Nation
                                                                          vention of “sedition” and                                ers that his behavior came                                recent ban on programs                                    and the World.”
                                                                          warning of armed insurrec-                               about because of personal                                 that use “critical race the-                                The training taught how
                                                                          tion after the presidential                              health issues and because of                              ory.”                                                     to view “racism as a public
                                                                          election, according to a re-                             the strain of death threats                                 “Glad to report, per @PO-                               health crisis” and said it
                                                                          port.                                                    against his family.                                       TUS’s directive, this train-                              causes “police killings of
                                                                            Caputo called an emer-                                    The report said he was                                 ing is being canceled,”                                   unarmed Black and Brown
                                                                          gency meeting to address                                 expected to meet later                                    White House Budget Di-                                    men and women” and “the
                                                                          the comments he made on                                  Tuesday with HHS Secre-                                   rector     Russ      Vought                               disproportionate impact of
                                                                          Facebook Live on Sunday                                  tary Alex Azar, leaving                                   tweeted.                                                  COVID-19 on communities
                                                                          about the CDC harboring a                                some attendees with the                                     Christopher Rufo of the                                 of color.” The CDC did not
                                                                          “resistance unit” against                                impression that he might                                  Discovery Institute pub-                                  respond to a request for
                                                                          President Trump, saying                                  resign.         Mark Moore                                lished documents Monday                                   comment.      Steven Nelson

                                                                                                                                                                       LEGAL NOTICE
                                                                                                         IN THE UNITED STATES BANKRUPTCY COURT                                             amount, nature, and priority of the claim as set forth in the Schedules, and (iii) the person or entity does
                                                                                                              FOR THE DISTRICT OF DELAWARE                                                 not dispute that the claim is an obligation of the specific Debtor against which the claim is listed in the
                                                                             In re:                                                      Chapter 11                                        Schedules; b. anyTort Claimant who already has filed a signed proof of claim on account of aTort Claim with
                                                                             THE WEINSTEIN COMPANY HOLDINGS, LLC, et al.,                Case No. 18-10601 (MFW)                           Epiq against the respective Debtor with respect to such, utilizing a claim form that substantially conforms




                                                                                                                                                                                                                                                                                                             nypost.com
                                                                                                    Debtors.                             (Jointly Administered)                            to the Tort Claims Proof of Claim Form; c. any Tort Claimant who holds a Tort Claim that has been allowed by
                                                                                                                                                                                           order of the Court entered on or before the Tort Claims Bar Date; d. any Tort Claimant whose Tort Claim has
                                                                                      NOTICE OF DEADLINE FOR FILING OF PROOFS OF CLAIM SOLELY WITH RESPECT TO                              been paid in full; and e. any Tort Claimant with a claim other than a Tort Claim for which specific deadlines
                                                                                               POTENTIAL TORT CLAIMS HELD BY POTENTIAL TORT CLAIMANTS
                                                           Getty Images



                                                                                                                                                                                           have been fixed by an order of this Court, including the Initial Bar Date Order, entered on or before the Tort
                                                                                         TORT CLAIMS BAR DATE IS OCTOBER 31, 2020 AT 5:00 P.M. (EASTERN TIME)
                                                                            1. On March 19, 2018 (the“Petition Date”), the Debtors filed voluntary petitions for relief under Chapter Claims Bar Date.
                                                                           11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the“Court”). 9. THE FACT THAT YOU HAVE RECEIVED THIS NOTICE DOES NOT MEAN THAT YOU HAVE A TORT CLAIM
                                                                            2. Pursuant to an order of the Court entered on September 9, 2020 [Docket No. 2966] (the “Tort Claims OR THAT THE DEBTORS BELIEVE YOU HAVE A TORT CLAIM.
                                                                           Bar Date Order”), October 31, 2020 at 5:00 p.m. (Eastern Time) has been established as the deadline 10. The following procedures apply with respect to preparing and filing of proofs of claim: a. Proofs of
                                                                           for entities or persons, including, but not limited to, (a) former employees or independent contractors of claim must substantially conform to the Tort Claims Proof of Claim Form attached as Exhibit 1 to the Tort

Columbia e-scandal                                                         the Debtors (the “Employees”), (b) known parties to litigation with any of the Debtors relating to a Tort Claims Bar Date Order; b. Proofs of claim must (i) be written in the English language; and (ii) be signed by
                                                                           Claim (as defined below), and (c) known parties who have threatened the Debtors with litigation premised the Tort Claimant under penalty of perjury; c. Proofs of claim must be filed on or before the Tort Claims
                                                                           upon a Tort Claim (parties in clauses (b) and (c), together, the“Litigation Parties”), to file a proof of claim Bar Date either (i) electronically through Epiq’s website at www.weinsteinclaims.com (the “Electronic
                                                                           solely in respect of any Tort Claims (the deadline by which such claims must be filed, the “Tort Claims Filing System”), or (ii) physically (a) by first-class mail at The Weinstein Company Holdings, LLC, Claims
  By Carl Campanile          vote our resources to                         Bar Date”).                                                                                                     Processing Center, c/o Epiq Bankruptcy Solutions, LLC, P.O. Box 4419, Beaverton, Oregon, 97076-4419, or
                             their preservation. So,                        3. IF YOU BELIEVE YOU HAVE A TORT CLAIM THAT IS SUBJECT TO THE TORT CLAIMS BAR DATE, (b) by overnight mail, courier service, hand delivery, or in person at The Weinstein Company Holdings,
   The head of the New       one priority we have as                       PLEASE SUBMIT A PROOF OF CLAIM FORM. THE FORM IS ACCESSIBLE AT:                                                 LLC, Claims Processing Center, c/o Epiq Bankruptcy Solutions, LLC, 10300 SW Allen Boulevard, Beaverton,
                                                                                                                 WWW.WEINSTEINCLAIMS.COM
York State Republican        an institution is to assist                    4. BY FILING A TORT CLAIM, TORT CLAIMANTS ARE SUBMITTING TO THE JURISDICTION OF THE Oregon, 97005; d. A proof of claim shall be deemed timely filed only if it actually is received by Epiq as set
Party accused Columbia       students with voting, no                      COURT TO ADMINISTER SUCH CLAIMS IN ACCORDANCE WITH THE UNITED STATES BANKRUPTCY forth in subparagraph (c) above, in each case, on or before the Tort Claims Bar Date; and e. Proofs of claim
University president Lee     matter where they are lo-                     LAWS, BUT THE FILING OF A TORT CLAIM SHALL NOT CONSTITUTE A WAIVER OF TORT CLAIMANTS’ sent by facsimile, telecopy, or electronic mail transmission (other than proofs of claim filed electronically
                                                                           RIGHTS TO A JURY TRIAL IN A COURT OF COMPETENT JURISDICTION AND SHALL NOT PREJUDICE IN through the Electronic Filing System) will not be accepted.
Bollinger of taking a        cated in the United                           ANY WAY ARGUMENTS TORT CLAIMANTS MAY RAISE DURING THE PLAN CONFIRMATION PROCESS.                                                                       CONFIDENTIALITY PROTOCOL
veiled swipe at President    States or beyond, and                          5. Set forth below are the name and the case number of each of the Debtors:1                                    11. The following confidentiality protocol shall apply to Tort Claims: a. TORT CLAIMANTS ARE DIRECTED
Trump in a welcome           you will be hearing more                                    DEBTOR                   CASENO.                         DEBTOR                     CASENO.       NOT TO FILE TORT CLAIMS WITH THE COURT. INSTEAD, TORT CLAIMANTS MUST SUBMIT THEIR
back e-mail message sent     about this issue in the                                                                                                                                       TORT CLAIMS PROOF OF CLAIM FORM CONSISTENT WITH PARAGRAPH 5(C) OF THE TORT CLAIMS
                                                                             Avenging Eagle SPV, LLC              18-10602         WTV Guantanamo SPV, LLC                   18-10629      BAR DATE ORDER. b. Filed Tort Claims will not be available to the general public unless the Tort Claimant
to students to start the     coming weeks.”                                  TWC Waco SPV, LLC                    18-10603         TWC Fearless Borrower, LLC                18-10630      designates otherwise on its Tort Claims Proof of Claim Form. The Confidentiality Protocol is for the benefit
fall semester.                 State GOP chairman                            Small Screen Productions LLC         18-10604         DRT Rights Management LLC                 18-10631      of the Tort Claimants. Accordingly, Tort Claimants may elect to make any of the information contained in
   Toward the end of the     NIck Langworthy said                            Small Screen Trades LLC              18-10605         WTV JCP Borrower 2017, LLC                18-10632      their submitted Tort Claims Proof of Claim Form public. c. Tort Claims Proof of Claim Forms submitted by
Sept. 4 statement, Bollin-   Bollinger’s      statement                      Twenty O Five Holdings, LLC          18-10606         TWC Library Songs (BMI), LLC              18-10633      Tort Claimants shall be held and treated as confidential by Epiq, the Debtors, and the Debtors’ counsel
ger, a registered Demo-      was a slickly worded dog                        Branded Partners LLC                 18-10607         FFPAD, LLC                                18-10634      and upon request by the parties listed below (the “Permitted Parties”), subject to each Permitted Party,
                                                                             W Acquisition Company LLC            18-10608         WTV Kalief Browder Borrower, LLC          18-10635      the Debtors, and their professionals executing and returning to the Debtors’ counsel a confidentiality
crat according to Board      whistle attack aimed at                                                                                                                                       agreement substantially in the form attached as Exhibit 3 to the Tort Claims Bar Date Order by which they
                                                                             Spy Kids TV Borrower, LLC            18-10609         TWC Loop LLC                              18-10636
of Election records, em-     Trump — using lines that                        Check Hook LLC                       18-10610         WTV Scream 3 SPV, LLC                     18-10637      agree to keep the information provided in Tort Claims Proof of Claim Forms confidential.
phasizes that the tax-ex-    partisan Democrats often                        WC Film Completions, LLC             18-10611         TWC Mist, LLC                             18-10638       12. The Permitted Parties include: a. counsel to the Debtors; b. Epiq; c. counsel to the Committee; d. the
empt university doesn’t      use claiming the presi-                                                                                                                                       United States Trustee; e. insurance companies that provide insurance that may cover the claims described
                                                                             Team Players LLC                     18-10612         HRK Films, LLC                            18-10639
                                                                                                                                                                                           in a Tort Claims Proof of Claim Form submitted by a Tort Claimant; and f. upon notice and hearing before the
take sides in elections or   dent repeatedly lies or                         Weinstein Books, LLC                 18-10613         WTV Yellowstone SPV, LLC                  18-10640      Court, such other persons as the Court may direct.
political controversies.     disregards the truth.                           The Actors Group LLC                 18-10614         TWC Polaroid SPV, LLC                     18-10641      CONSEQUENCES OF MISSING THE DEADLINE FOR FILING TORT CLAIMS:
   But Bollinger then lets     “For a so-called top                          CTHD 2 LLC                           18-10615         InDirections LLC                          18-10642       13. Pursuant to the Tort Claims Bar Date Order and Bankruptcy Rule 3003(c)(2), any Tort Claimant,
it rip.                      university, this is a poor                      Weinstein Development LLC            18-10616         TWC Production-Acquisition                18-10643      including former Employees and Litigation Parties, that holds a Tort Claim who is required to timely file
                                                                                                                                   Borrower 2016, LLC                                      a proof of claim on or before the Tort Claims Bar Date as provided herein, but fails to do so: (i) shall not be
   “I cannot close without   attempt at trying to veil                       The Giver SPV, LLC                   18-10617         InteliPartners LLC                        18-10644      treated as a creditor with respect to such Claim for the purposes of voting and distribution in the Debtors’
expressing a larger con-     an attack against the                           Weinstein Global Funding Corp. 18-10618               ISED, LLC                                 18-10645      chapter 11 cases on account of such Claim; and (ii) forever shall be barred, estopped, and enjoined from
cern about the wellbeing     President,” Langworthy                          Cues TWC (ASCAP), LLC                18-10619         TWC Production, LLC                       18-10646      asserting such Claim against each of the Debtors and their property (or filing a proof of claim with respect
of America’s constitu-       said. “Sadly, it’s just an-                     The Weinstein Company LLC            18-10620         MarcoTwo, LLC                             18-10647      thereto), and each of the Debtors and their respective chapter 11 estates, successors, and property shall
tional democracy,” he        other example of the in-                        Weinstein Global Film Corp.          18-10621         TWC Replenish Borrower, LLC               18-10648      be forever discharged from any and all indebtedness or liability with respect to or arising from such Claim.
said.                        doctrination and group                          Tulip Fever LLC                      18-10622         TWC Short Films, LLC                      18-10649      EXAMINATION OF TORT CLAIMS BAR DATE ORDER AND SCHEDULES:
                                                                             Current War SPV, LLC                 18-10623         One Chance LLC                            18-10650       14. Copies of the Tort Claims Bar Date Order, the Schedules and other information regarding the Debtors’
   “I have said many times   think that is rotting our                                                                                                                                     chapter 11 cases are available for inspection free of charge on Epiq’s website at http://dm.epiq11.com/
                                                                             Weinstein Productions LLC            18-10624         TWC Untouchable SPV, LLC                  18-10651
over the past several        higher education systems                        TWC Borrower 2016, LLC               18-10625         PA Entity 2017, LLC                       18-10652      twc. Copies of the Schedules and other documents filed in these chapter 11 cases may also be examined
years that, while the Uni-   from the inside out.”                           Weinstein Television LLC             18-10626         Paddington 2, LLC                         18-10653      between the hours of 8:00 a.m. and 5:00 p.m., Prevailing Eastern Time, Monday through Friday, at the
versity takes no position      Bollinger declined re-                                                                                                                                      Office of the Clerk of the Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801.
                                                                             DRT Films, LLC                       18-10627         PS Post LLC                               18-10654
                                                                                                                                                                                           QUESTIONS:
on political issues, no      quests for comment                              TWC Domestic LLC                     18-10628         Scream 2 TC Borrower, LLC                 18-10655       15. Questions concerning the contents of this Notice and requests for copies of filed proofs of claim should
matter how serious or        about GOP criticism of                         6. “Tort Claims” are any claims that arise out of or connect or relate in any way to, any actual or alleged be directed to Epiq at The Weinstein Company Holdings, LLC, Claims Processing Center, c/o Epiq Bankruptcy
even grave, a university     his statement to stu-                         conductofHarveyWeinstein,whichshallinclude,withoutlimitation:(i)actualorallegedsexualmisconduct, Solutions, LLC, P.O. Box 4419, Beaverton, Oregon, 97076-4419. Please note that neither Epiq’s staff, counsel
                                                                           nonconsensual interactions, harassment (including sexual harassment), uninvited or unwelcome conduct, to the Debtors, nor the Clerk of the Court’s Office is permitted to give you legal advice. Epiq cannot advise
cannot survive in a soci-    dents. Columbia has pro-                      predatory conduct, inappropriate conduct, degrading conduct, coercive or intimidating behavior,
ety that does not take se-   vided a welcoming mat                         humiliation, tort, hostile work environment, sexual assault, rape, intentional infliction of emotional you how to file, or whether you should file, a proof of claim.
riously the basic ele-       for autocratic and anti-                      distress, negligence, negligent infliction of emotional distress, battery, assault, gender violence, false A HOLDER OF A POSSIBLE TORT CLAIM, INCLUDING FORMER EMPLOYEES AND LITIGATION
                                                                           imprisonment, false arrest or detention, sexual abuse, sex trafficking or discrimination based on sex or PARTIES, AGAINST THE DEBTORS SHOULD CONSULT AN ATTORNEY REGARDING ANY MATTERS
ments of civic life—re-      democratic figures to                         gender or any similar or related actions, or (ii) defamation, witness tampering, mail fraud, wire fraud, NOT COVERED BY THIS NOTICE, SUCH AS WHETHER THE HOLDER OF SUCH A CLAIM SHOULD FILE
spect for truth, respect     speak on campus — in-                         negligent hiring, negligent supervision, negligent retention, negligence, failure to prevent harassment or A PROOF OF CLAIM.
for reason as a means to     cluding the Jew-hating                        ratification, whether based on direct or vicarious liability, whether domestic or foreign, whether based Dated: September 9, 2020, Wilmington, Delaware, /s/ Paul H. Zumbro, CRAVATH, SWAINE & MOORE LLP,
truth, and the embrace of    former president of Iran,                     on breach of fiduciary (or other) duty or intentional or negligent conduct, including but not limited to Paul H. Zumbro (admitted pro hac vice), Lauren A. Moskowitz (admitted pro hac vice), Salah M. Hawkins
                                                                           allegations of failure to prevent or remedy, failure to disclose, aiding and abetting or efforts or conspiracy (admitted pro hac vice), Worldwide Plaza, 825 Eighth Avenue, New York, NY 10019, Telephone: (212) 474-
a foundational principle     Mahmoud Ahmadinejad.                          to prevent the disclosure, or cover up, of any of the preceding.                                                1000, Facsimile: (212) 474-3700, Attorneys for the Debtors and Debtors in Possession - and - RICHARDS,
of human equality.           Bollinger did slam Ah-                         7. EXCEPT AS OTHERWISE SET FORTH HEREIN, EACH TORT CLAIMANT, INCLUDING, BUT NOT LAYTON & FINGER, P.A., Mark D. Collins (No. 2981), Paul N. Heath (No. 3704), Zachary I. Shapiro (No.
   “In those, we have as     madinejad as a “petty                         LIMITED TO, FORMER EMPLOYEES AND LITIGATION PARTIES, THAT ASSERTS A TORT CLAIM AGAINST
                                                                           THE DEBTORS MUST FILE A PROOF OF CLAIM.                                                                         5103),  Brett M. Haywood (No. 6166), David T. Queroli (No. 6318), One Rodney Square, 920 North King
much at stake as anyone      and cruel dictator” dur-                       8. Notwithstanding the above, the following persons or entities need not file any proofs of claim: a. Street, Wilmington, DE 19801, Telephone: (302) 651-7700, Facsimile: (302) 651-7701
                                                                                                                                                                                                                                                                                                             «



and can, indeed must, de-    ing the 2007 event.                           any Tort Claimant whose Tort Claim is listed on the Schedules; provided that (i) the claim is not listed on 1 Each Debtor’s federal tax identification number may be obtained on the website of the Debtors’claims
                                                                           the Schedules as “disputed,”“contingent,” or “unliquidated,” (ii) the person or entity does not dispute the and noticing agent at http://dm.epiq11.com/twc.
